Case 2:21-cv-00984-CBM-PD Document 28-5 Filed 08/02/21 Page 1 of 5 Page ID #:513




  STACEY SNIDER
  CO-CHAIRMAN U N IVERSAL PICTURES




      August 30, 1999

      John Morgan Evans
      745 W. 981h Street
      Los Ange les, CA 90044

      RE: BEE MOVIE

      Dear John,

      Thank you for submitting BEE MOVIE.

      It's a humorous and entertaining story, and contained many delightful moments. Although it is
      not something the studio would like to pursue at this time, I would like to offer one of our story
      analyst's comments if you are interested in doing more work on your script.

      There's a cute idea for an animated feature here, with some promising character concepts. But
      the material could use some organization; the plot lacks focus.

      That' s partially due to the way the story cuts back and forth between various characters very
      quickly at the start, which leads to some confusion. It would be good to hang out with the
      important bees for a longer stretch, so that we'd get to know them better and beg in to root for
      them.

      The basic structure overall is what really needs attention. T he "Rey and Bumble" storyline and
      the "Honey Bees v. Killer Bees" storyline never quite come together. There's little sense of a
      central conflict that builds to a satisfying climax. After all the fighting between Rey and Babe, a
      sudden fire accidentally set off by the Pastor saves the honey bee hive. Couldn 't Rey be more
      involved in the big finish?

      Set-ups for minor plot developments also lack pay-offs. For example, Babe gets threatened by
      Would Bee and Could Bee early on - but they then disappear from the plot until the big fig ht at
      the end. It's unclear what Rey's metamorphosis is all about; if it does actually occur, we never
      get to see it and understand it.

      While Rey is an appealing misfit, Honey Bee and his other friends are only sketchily suggested.
      We get that Chubbee is overweight, but the other bees could use stronger personalities. T he
      supporting characters in THE LION KING, for example, are all vivid and memorable, as are the
      featured ants in ANTZ. Babe is on his way towards being a well-rounded bad guy, because he' s
      insecure (no sting!); it would be great to see him as an even more " human" villain.

                                          UNIVERSAL STUDIOS
    100 U NIVERSAL C ITY P L AZA       UN I VERSAL C ITY CA 91608 TEL 818 777 7982       FAX 818 866 2151
                                     E- M A I L stacey.s n i der@un istud i os.co m
                                            www.uni versalstudios.com
     Case 2:21-cv-00984-CBM-PD Document 28-5 Filed 08/02/21 Page 2 of 5 Page ID #:514




             It would also help to let the audience in on the rules of the story's world. While the writer has
             obviously done research on types of bees and bee activities, the story would be even more fun
             and involving if more bee information could be conveyed. We' d like more of an explanation of
             why the killer bees are after the honey bees on the drones' behalf. A BUG ' S LIFE, for example,
             laid out all the necessary information (i.e. concerning ants and grasshoppers) very clearly in its
             openmg.

             John, I hope this will be helpful to you. Thanks again for thinking of me and I wish you the best
             of luck in seeing your project to fruition.

             Warm regards,




         ~              der
..
             SS/lb
             encl.




                                              UNIVERSAL STUDIOS
                              100 UNIVERSAL C ITY PLAZA         UN I VERSA L C ITY CA 91608
Case 2:21-cv-00984-CBM-PD Document 28-5 Filed 08/02/21 Page 3 of 5 Page ID #:515




  STACEY S N IDER
  CO-CHAIRMAN UNIVERSAL PI CTU RES




       Octobe r 26, 1999

       John Morgan Evans
       745 W. 98 th Street
       Los Angeles, CA 90044

       RE: TODAYTOMORROW

       Dear John,

       Thank you for submitting TODAY TOMORROW. While you clearly have creative
       ideas about the future environment, this script could be nefi t from more detailed
       characters and a better defined structure. As w ith B EES, your previous submissio n, I
       would like to offer one of our story analyst's comments if you are interested in doing
       more work on your script.

       Whi le thi s script addresses resonant racial issues and hints at an intriguing future world,
       its significant structural issues, c haracter confusion, and lack of clarity about its futuristic
       setting make for a difficult read.

       One gets the sense upon reading th is script that the writer has a clearer idea about the
       story, the world, the characters, a nd the themes than is actually expressed in the
       screenp lay itself. There are certainly c lear, important themes, notably a look at racial
       oppress io n and an exploration (perhaps somewhat muddled, but certain ly present) of
       women's issues and female empowerment. However, these themes unfortunate ly take
       place w ithin an overall context that is not so clear.

       The first area of concern is the structure. The script has an unconventional, two-part
       structure, w ith a first section that focuses upon woman protagonist JONI and a shorter
       second section that examines her father JAEPHUS. Th is overarching structure tends to
       play against the traditional (and typically desirable) three-act structure tha t we tend to see
       in studio screenplays. The net result is a script that basically builds separately two major
       events in the separate sections -- Joni's trip to Alaska in the first section and Jaephus'
       success in getting into the tunne ls in the second. These almost feel more like short stories
       in their structure, building to a singu lar event rather than c reating the complications and
       reversals we tend to see within a traditional tlu·ee-act piece. Essentially, w hat seems to be
       missing he re is wha t one typically finds w ithin a second act in a regular screenplay --
       complication, dramatic irony and reversals, subplots, and multiple narrati ve strands that
       resolve into a conclusion.
                                           UNIVERSAL STUD I OS
     100 U N I VERSA L C IT Y PLA ZA     U N I VERSAL C IT Y CA 91608 TEL 818 777 7982   FAX 818 866 21 51
                                       E-MA I L s t acey.sn ider @uni stu di os.com
                                              www.unive rs alstu dios.com
Case 2:21-cv-00984-CBM-PD Document 28-5 Filed 08/02/21 Page 4 of 5 Page ID #:516




     A clear nanative progression is also an issue. Wh ile Joni's conflicts eventually become
     apparent, they are not set up in a strong story-oriented fashion that presents concrete
     problems and complications that build upon each other. Instead, Jon i's issues are
     presented more from a character point of view, but this leaves us without a strong central
     storyline. We get incidents that refl ect upon the society and Joni's issues, but no narrati ve
     center that can provide a spine for the movie.

     Unfortunately, the problems here are not solely structural. The screenplay also stumbles
     in te1ms of the clarity of the world that it is trying to create. While there are intriguing
     ideas here -- the "rag," the futuristic jobs program, etc -- none of them are clear enough to
     really come to li fe . One never really understands how the "rag" works, the jobs system
     and the whole structure of thi s future society remains unclear, and there are many
     questions about the way things work in this future world that are simply never addressed.
     This is particularly important in a science fiction script, as a huge part of what makes th is
     type of sci-fi interesting is the realism, the believability, and the creativity of the future
     worlds. This script definitely offers some creativity, but it hasn't tempered this with
     realism and believability. Weak science is also an ancillary issue here -- as sci-fi fans
     tend to be well-educated about sc ience, bl atant scientific stretches (such as the odd
     moment here in which a futuristic technology is given credit for watch-phones which in
     reality could be built today) are a particular problem for believab ility.

     The believability of the future world is also an issue in making the race and gender
     themes at the root of this script emotionally and intellectually accessible. Since the fu ture
     world doesn't feel organic right now, its dystopian racial oppression and gender inequality
     feels as if it exists solely to grind an axe about these issues in real life. Whi le a
     connection to real-Ii fe themes is of course a major point, the elements need to feel real
     and to be nanati vely justified for this to reach the hearts of the audi ence. Otherwise, th is
     becomes a political diatribe rather than a movie.

     Character work is difficult to address in this script because the characters are such a part
     of the contextless, hard-to-understand future world. The emotional conflict between Joni
     and little sister TUKJ is clear enough, as is their affection (although the bizan-e scenes
     that address bad breath, which appear to have been included fo r comic relief, really don't
     work and should be replaced with something more tender). However, no one here really
     comes alive as people with interior psychologies. Part of the problem may be that
     characters are used too much for exposition. Another issue is that sociological concerns
     (gender, race, class, etc) or ro les in society (cops, rich people, criminals, etc) seem to
     dominate the creation of the characters rather than internal psychology, concrete,
     emotionally accessible moti vations, etc. This writer would do well to step aside from the
     thematic agenda here, loosen the focus upon character types, and re-address the characters
     here with a stronger focus on individuality, psychological real ism, and specific,
     emotionally driven motivation. Di alogue is an ancillary issue, with an attendant need for
     greater realism. In particular, characters need to exhibit indi vidual diction choices,



                                    UNIVERSAL STUDIOS
                     100 U N I VERSAL C ITY PLAZA UN I VERSAL C I TY CA 91608
Case 2:21-cv-00984-CBM-PD Document 28-5 Filed 08/02/21 Page 5 of 5 Page ID #:517




     rhythmic patterns, and emotional dri ves in their dialogue that can flesh them out as
     people. Currently, they al l sound a little too similar and tend to express either thematic
     concerns or expository material.

     Overall, this script exhibits imagination, but needs to focus much more upon the writing
     process in order to hone that imagination into a workable, believab le movie.

     John, I hope this wi ll be helpful to you. Thanks again for thinking of me and I wish you
     the best of luck in seeing your project to fruition.

     Warm regards,


    ~~
     Stacey Snider

     SS/lb
     enc l.




                                    UNIVERSAL STUDIOS
                     100 UN I VERSAL C IT Y P L AZA   UN I VERSAL C IT Y CA 9 1608
